 Case 3:15-cv-02129-K Document 265 Filed 01/12/21          Page 1 of 4 PageID 9118



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

DEKA INVESTMENT GMBH,                      §
Individually and on Behalf of All Others   §
Similarly Situated,                        §
                                           §
                             Plaintiffs,   §
                                           §
      v.                                   § Civil Action No. 3:15-cv-02129-K
                                           §
SANTANDER CONSUMER USA                     § CLASS ACTION
HOLDINGS INC., et al.,                     §
                                           §
                             Defendants.   §

 ORDER AWARDING ATTORNEYS’ FEES AND EXPENSES AND AWARDS
    TO LEAD PLAINTIFFS PURSUANT TO 15 U.S.C. § 78(u)-4(a)(4)

      This matter having come before the Court on January 12, 2021, on the motion of

Lead Counsel for an award of attorneys’ fees and expenses and awards to Lead Plaintiffs

(the “Fee Motion”) (Doc. No. 254); the Court, having considered all papers filed and

proceedings conducted herein, having found the Settlement of this Action to be fair,

reasonable and adequate, and otherwise being fully informed in the premises and good

cause appearing therefore;

      IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

      1.     This Order incorporates by reference the definitions in the Stipulation of

Settlement dated July 28, 2020 (the “Stipulation”), and all capitalized terms used, but

not defined herein, shall have the same meanings as set forth in the Stipulation.




                                           1
 Case 3:15-cv-02129-K Document 265 Filed 01/12/21           Page 2 of 4 PageID 9119



      2.     This Court has jurisdiction over the subject matter of this application and

all matters relating thereto, including all Class Members who have not timely and validly

requested exclusion.

      3.     Notice of Lead Counsel’s Fee Motion was given to all Class Members who

could be located with reasonable effort. The form and method of notifying the Classes

of the Fee Motion met the requirements of Rule 23 of the Federal Rules of Civil

Procedure and the Securities Exchange Act of 1934, as amended by the Private Securities

Litigation Reform Act of 1995 (15 U.S.C. § 78u-4(a)(7)), due process, and any other

applicable law, constituted the best notice practicable under the circumstances, and

constituted due and sufficient notice to persons and entities entitled thereto.

      4.     The Court hereby awards attorneys’ fees of 30% of the Settlement Amount,

plus expenses in the amount of $715,742.17, together with the interest earned on both

amounts for the same time period and at the same rate as that earned on the Settlement

Fund until paid. The Court finds that the amount of fees awarded is fair, reasonable,

and appropriate under the “percentage-of-recovery” method.

      5.     The fees and expenses shall be allocated among other Plaintiffs’ Counsel in

a manner which, in Lead Counsel’s good faith judgment, reflects such counsel’s

contribution to the prosecution and resolution of the Action.

      6.     The awarded attorneys’ fees and expenses and interest earned thereon, shall

be paid to Lead Counsel immediately upon execution of the Final Judgment and Order

of Dismissal with Prejudice and this Order and subject to the terms, conditions, and


                                           2
 Case 3:15-cv-02129-K Document 265 Filed 01/12/21           Page 3 of 4 PageID 9120



obligations of the Stipulation, and in particular, ¶6.2 thereof, which terms, conditions,

and obligations are incorporated herein.

      7.     In making this award of fees and expenses to Lead Counsel, the Court has

considered and found that:

             (a)    the Settlement has created a fund of $47,000,000.00 in cash that is

already on deposit, and numerous Class Members who submit, or have submitted, valid

Proof of Claim and Release forms will benefit from the Settlement created by Lead

Counsel;

             (b)    over 17,950 copies of the Notice were disseminated to potential

Class Members indicating that Lead Counsel would move for attorneys’ fees in an

amount not to exceed 30% of the Settlement Amount and for expenses in an amount not

to exceed $1,000,000, plus interest on both amounts, and no objections to the fees or

expenses were filed by Class Members;

             (c)    Lead Counsel pursued the Action and achieved the Settlement with

skill, perseverance, and diligent advocacy;

             (d)    Lead Counsel expended substantial time and effort pursuing the

Action on behalf of the Classes;

             (e)    Lead Counsel pursued the Action entirely on a contingent basis;

             (f)    the Action involves complex factual and legal issues and, in the

absence of settlement, would involve lengthy proceedings whose resolution would be

uncertain;


                                              3
 Case 3:15-cv-02129-K Document 265 Filed 01/12/21           Page 4 of 4 PageID 9121



             (g)    had Lead Counsel not achieved the Settlement, there would remain a

significant risk that the Classes may have recovered less or nothing from Defendants;

             (h)    public policy concerns favor the award of reasonable attorneys’ fees

and expenses in securities class action litigation; and

             (i)    the attorneys’ fees and expenses awarded hereby are fair and

reasonable and consistent with awards in similar cases within the Fifth Circuit.

      8.     Pursuant to 15 U.S.C. § 78u-4(a)(4), the Court awards $2,700 to Lead

Plaintiff City of Dearborn Heights Act 345 Police & Fire Retirement System and

$34,375.03 to Lead Plaintiff Deka Investment GMBH for the time they spent directly

related to their representation of the Classes.

      9.     Any appeal or any challenge affecting this Court’s approval regarding the

Fee Motion shall in no way disturb or affect the finality of the Judgment entered with

respect to the Settlement.

      10.    In the event that the Settlement is terminated or does not become Final or

the Effective Date does not occur in accordance with the terms of the Stipulation, this

Order shall be rendered null and void to the extent provided in the Stipulation and shall

be vacated in accordance with the Stipulation.

      SO ORDERED.

      Signed on January 12th, 2021.


                                         ______________________________________
                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE

                                            4
